DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims were filed 7/28/2022. The claim appears to fail to annotate the change in step identifiers from “(a)”, “(b)” and “(c)” to “(i)”, “(ii)” and “(iii)”. Because the failure to annotate does not impact the scope of the claims, the claims filed 7/28/2022 will be considered in the interest of compact prosecution.
In future relies, applicant is reminded to annotate any and all claim amendments.

The amendments and arguments presented in the papers filed 7/28/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/14/2022 listed below have been reconsidered as indicated.
a)	The objections to the specification are withdrawn in view of the amendments to the claims.

b)	Any objections and rejections of claims 86, 88 and 90 are rendered moot by the cancellation of those claims.

c)	The objection of claim 85 is withdrawn in view of the amendments to the claims.

d)	The rejections of claims 101 and 106 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more are withdrawn.

d)	The rejections of claims 85-88, 91-93, 95, 96, 98-100, 104, 105, and 107-109 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20160115473 A1) are withdrawn in view of the amendments to the claims.

e)	The rejections of: claims 85, 101 and 102 under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1); claims 85, 89 and 90 under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Fan (US 20110143340 A1); claims 85 and 97 under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Hindson (US 20150005199 A1); claims 85, 101 and 102 under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Jouvenot (US 20140171341 A1); claims 85 and 103 under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Carr (US 20050226129 A1); and claims 85 and 106 under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Hindson (US 20130302792 A1), are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Objections
Claim 97 is objected to because of the following informalities:  the claim recites “said tagged bead” presumably in reference to an “optically tagged bead”. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 98 is objected to because of the following informalities:  the claim recites “said tagged bead” presumably in reference to an “optically tagged bead”. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 100 is objected to because of the following informalities:  the claim recites “said tagged bead” presumably in reference to an “optically tagged bead”. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 101 is objected to because of the following informalities:  the claim recites “said tagged bead” presumably in reference to an “optically tagged bead”. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 102 is objected to because of the following informalities:  the claim recites “said tagged bead” presumably in reference to an “optically tagged bead”. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 104 is objected to because of the following informalities:  the claim recites “said tagged bead” presumably in reference to an “optically tagged bead”. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim Interpretation
	In claim 85, element (i) recites “hybridizing a bead and a modified probe to generate an optically tagged bead…”. Element (ii) recites “detecting one or more signals indicative of said fluorescent tag from said optically tagged bead”. Element (iii) recites “conducting said chemical reaction with or in a presence of said optically tagged bead”. The claim broadly encompasses methods in which the order of steps includes: (i), (ii) and (iii); and (i), (iii) and (ii). Element (i) is understood to be performed both (ii) and (iii) because (ii) and (iii) refer to and require the optically tagged bead generated by the hybridizing of element (i).
	In claim 85, element (i) recites “a modified probe” having a fluorescent tag that is part of the generated “optically tagged bead”.
	In claim 85, element (i) describes a modified probe having “a 3’ chain-terminating modification at a 3’ end” and the “3’ chain terminating modification” rendered the modified probe hybridized to the bead “at least 60% less reactive in a downstream chemical reaction as compared to an equivalent unmodified nucleic acid probe”. An “equivalent unmodified nucleic acid probe” is understood to be identical to the “modified probe” but lacks the “3’ chain terminating modification”. The claim requires a relationship between the type of “3’ chain terminating modification”, the reduction in reactivity and the type of “chemical reactions”. However, the claim does not define the limits of this relationship.
	In claim 85, element (b) recites “detecting one or more signals indicative of said fluorescent tag”. The step is broadly interpreted as encompassing detecting any signal derived in any manner from the fluorescent tag, including signals that are not the fluorescence of the fluorescent tag.
	In claim 87, the claim recites “a base” (line 2) and is interpreted as any nucleic acid base, analogue base or derivatives thereof.
	In claim 91, the claim recites “conditions sufficient to generate said nucleic acid probe comprising said one or more modifications” without any further limitation and/or explicit definition in the specification to the phrase. Therefore, the phrase will be interpreted as any condition having the ability to partially or fully synthesize and/or design said modified nucleic acid probe.
	In claim 102, the claim recites “to a sequence common to said plurality of primers” without any further limitation and/or explicit definition in the specification for “to a sequence common to”. Therefore, the phrase will be interpreted as any common sequence the two sequences may express or be a part of.
In claim 104, the claim recites “subsequent to (a), partitioning said tagged bead in a partition among a plurality of partitions”. The claim will be interpreted as partitioning said tagged bead any step subsequent to element (a).
	In claim 108, the claim recites “a stimulus” (line 3 and 4) without any further limitation and/or explicit definition in the specification to the term. Therefore, the term will be interpreted as any chemical, physical, thermal, electrical means and/or human interaction.
In claim 109, the claim recites “wherein said chemical reaction comprises polymerase chain reaction (PCR)”. One of ordinary skill in the art would recognize in order to conduct PCR, key ingredients are required, none of which are provided in the claim or that to which it depends on (claim 85). Given the scope of the instant claim and claim 85, the claim will be interpreted as having the necessary key ingredients associated with conducting said chemical reaction, whether it be successful or not.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85, 87, 89 and 91-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following are new rejections necessitated by the amendments to the claims.
Claim 85 as amended requires the “modified probe” to comprise a “3’ chain-terminating modification at said 3’ end of said modified probe” and the “3’ chain-terminating modification…rendered said modified probe…at least 60% less reactive in a downstream chemical reaction as compared to an equivalent unmodified nucleic acid probe”. The claim further requires “conducting said chemical reaction”.
The scope of the chemical reactions is not limited and broadly encompass any chemical reaction that an equivalent unmodified nucleic acid probe may participate in. One would recognize that base incorporation or extension of the 3’ end of the modified probe would be rendered to some degrees less reactive by the “3’ chain-terminating modification”. However, one would not readily be apprised of other chemical reactions that would rendered at least 60% less reactive by the “3’ chain-terminating modification”. Thus, one would not reasonably find applicant in possession of all chemical reactions that would be at least 60% less reactive by the presence of the “3’ chain-terminating modification” or steps of conducting all chemical reactions in which the modified probe would be at least 60% less reactive.
The claim encompasses a “3’ chain-terminating modification” that renders the modified probe 65%, 66%, 67%, 87%, 92%, etc. In other words, the claim encompasses essentially fine-tuning the reactivity of the modified probe in the chemical reaction based on the “3’ chain-terminating modification”. The instant specification does not provide sufficient guidance so as to how one achieves reductions in reactivity across the entire range of claimed values.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85, 87, 89 and 91-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejection has been modified in view of the amendments to the claims.
	Regarding claim 106, the claim recites “using said one or more signals to obtain a parameter of said partition or contents, wherein said parameter is selected from the group consisting of a cell occupancy of said partition, a bead occupancy of said partition, a concentration of a reagent in said partition, a size of said partition, and a phenotype of a cell in said partition”. However, it is unclear how parameters related to elements not within partitions (i.e., occupancy of a cell, a concentration of a reagent, and a phenotype of a cell) are to be determined when only the tagged bead was partitioned. Embodiments in which the parameter is not one belonging to the optically tagged bead are incomplete because the claim does not require any nexus between the signal and any other parameter other than one belonging to the optically tagged bead. For example, it is unclear how a signal from the optically tagged bead relates to the concentration of a reagent or the size of the partition.

	The following are new rejections necessitated by the amendments to the claims.
	Regarding claim 87, in view of the amendments to claim 85, the phrases “said nucleic acid probe” and “said nucleic acid binding sequences” lack proper antecedent basis.
	Regarding claim 91, in view of the changes to claim 85, the reference to “(a)” lacks proper antecedent basis.
	Regarding claim 93, the phrase “said conditions” lacks proper antecedent basis.
	Regarding claim 94, the phrase “said conditions” lacks proper antecedent basis.
	Regarding claim 95, in view of the changes to claim 85, the references to “(b)” and “(c)” lack proper antecedent basis.
	Regarding claim 96, in view of the changes to claim 85, the references to “(b)” and “(c)” lack proper antecedent basis.
	Regarding claim 99, in view of the amendments to claim 85, the phrase “said nucleic acid binding sequences” lacks proper antecedent basis.
	Regarding claim 100, in view of the amendments to claim 85, the phrases “said nucleic acid probe” and “said nucleic acid binding sequences” lack proper antecedent basis.
	Regarding claim 104, in view of the changes to claim 85, the reference to “(a)” lacks proper antecedent basis.

Conclusion
	No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634